Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 19-23, 37, 41 and 45-72 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2022/0173848) in view of Park et al. (US 2022/0225370).

Regarding claim 1, Guan discloses a method of wireless communication performed by a user equipment (UE) (fig. 1, item 120x/220), comprising: receiving a signaling message that indicates one or more indicated component carrier sets (fig. 6, step 610; note: CC#0 and CC#1 as one set; paras. 455-462; paras. 321 and 351; note: CCs in the set have the same beam configuration and/or active TCI-state; paras. 263 and 270; note: concatenated list of CCs), wherein the one or more indicated component carrier sets each include a component carrier group associated with joint transmission configuration indication (TCI) state activation (step 640; para. 320, especially second sentence; paras. 476-477; note: CC#0 and CC#1 as the carrier group; paras. 263 and 270-274); receiving a beam update command that identifies an individual component carrier and a TCI state to activate for the individual component carrier (step 620; para. 465-467); and applying the beam update command to a set of one or more component carriers that includes at least the individual component carrier (step 630; paras. 468-475). 
However, Guan does not disclose wherein the individual component carrier is not included in the one or more indicated component carrier sets, and wherein the individual component carrier is included in the set of one or more component carriers based at least in part on the individual component carrier not being in any of the one or more indicated component carrier sets. Park discloses multiple CC sets for TCI configuration (paras. 281-290). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the individual component carrier is not included in the one or more indicated component carrier sets, and wherein the individual component carrier is included in the set of one or more component carriers based at least in part on the individual component carrier not being in any of the one or more indicated component carrier sets in the invention of Guan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, accommodating multiple distinct sets of carriers having the same configuration and providing joint configuration signaling for the multiple distinct sets of carriers (Park, paras. 281-290; Guan, fig. 6 and paras. 455-479); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Guan in view of Park teaches and makes obvious the method of claim 1, wherein the UE is associated with one or more serving cells (Guan, paras. 247 and 274), and wherein each of the one or more serving cells is associated with a component carrier (Guan, para. 247 and 274) that is included in the component carrier group associated with one of the one or more indicated component carrier sets (Guan, fig. 6 and paras. 280-281 and 455-479).
Regarding claim 3, Guan in view of Park (based on the citations above) does not teach and make obvious the method of claim 1, wherein the set of one or more component carriers to which the beam update command is applied includes only the individual component carrier identified in the beam update command. However, Guan discloses a prior art method of individually indicating a beam update for a carrier (i.e., the carriers are each in a logical set of one) (para. 4, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the set of one or more component carriers to which the beam update command is applied include only the individual component carrier identified in the beam update command in the invention of Guan in view of Park. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating a beam update for a lone carrier not logically configured in a set of carriers (Guan, para. 4 and fig. 7; Park, paras. 281-290; note: multiple sets; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Additionally, or alternatively, it has been held that omission of an element (i.e., second or more carriers in a set) and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the set of one or more component carriers to which the beam update command is applied include only the individual component carrier identified in the beam update command in the invention of Guan in view of Park.
Regarding claim 4, Guan in view of Park teaches and makes obvious the method of claim 3, wherein the beam update command is applied to only the individual component carrier identified in the beam update command based at least in part on the individual component carrier not being included in any of the one or more indicated component carrier sets (Guan, para. 4 and fig. 7; Park, paras. 281-290). The motivation for the combination is the same as claim 3 above. 
Regarding claim 5, Guan in view of Park teaches and makes obvious the method of claim 1, wherein the signaling message that indicates the one or more indicated component carrier sets is a radio resource control signaling message (Guan, paras. 455-456), and wherein the beam update command is included in a medium access control control element (Guan, paras. 465-466; para. 302).
Regarding claims 19-23, these limitations are rejected on the same ground as the method of claims 1-5 above, respectively. In addition, Guan discloses a user equipment (UE) (fig. 1, items 120x/220) for wireless communication, comprising (figs. 11-13): memory; and one or more processors coupled to the memory, the one or more processors configured to perform (paras. 697-698 and 717-732) the method of claim 1-5.
Regarding claims 37 and 55-58, these limitations are rejected on the same ground as the method of claims 1-5 above, respectively. In addition, Guan discloses a non-transitory computer readable medium (figs. 11-13, memory) storing instructions for wireless communication (paras. 696-698 and 700-703), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (fig. 1, items 120x/220) cause the one or more processors to perform (paras. 697-698, 700-703 and 717-732) the method of claims 1-5.
Regarding claims 41 and 64-67, these limitations are rejected on the same ground as the method of claim 1-5 above, respectively. In addition, Guan discloses an apparatus (fig. 1, items 120x/220) for wireless communication, comprising (figs. 11-13) means for performing (paras. 697-698 and 717-732) the method of claims 1-5.
Regarding claims 45 and 47-49, these limitations are rejected on the same ground as the method of claims 1 and 3-5 above, respectively, based on the omission of “wherein the one or more indicated component carrier sets each include a component carrier group associated with joint transmission configuration indication (TCI) state activation” as the difference from claims 1 and 3-5. 
Regarding claim 46, these limitations are rejected on the same ground as the method of claim 2 above. As stated in the rejection of claim 1 above, the component carrier group is associated with joint transmission configuration indication state activation (Guan, step 640; para. 320, especially second sentence; paras. 476-477; note: CC#0 and CC#1 as the carrier group; paras. 263 and 270-274). 
Regarding claims 50 and 52-54, these limitations are rejected on the same ground as the method of claims 45 and 47-49 above, respectively. In addition, Guan discloses a user equipment (UE) (fig. 1, items 120x/220) for wireless communication, comprising (figs. 11-13): memory; and one or more processors coupled to the memory, the one or more processors configured to perform (paras. 697-698 and 717-732) the method of claim 45 and 47-49.
Regarding claims 59 and 61-63, these limitations are rejected on the same ground as the method of claims 45 and 47-49 above, respectively. In addition, Guan discloses a non-transitory computer readable medium (figs. 11-13, memory) storing instructions for wireless communication (paras. 696-698 and 700-703), the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (fig. 1, items 120x/220) cause the one or more processors to perform (paras. 697-698, 700-703 and 717-732) the method of claims 45 and 47-49.
Regarding claims 68 and 70-72, these limitations are rejected on the same ground as the method of claims 45 and 47-49 above, respectively. In addition, Guan discloses an apparatus (fig. 1, items 120x/220) for wireless communication, comprising (figs. 11-13) means for performing (paras. 697-698 and 717-732) the method of claims 45 and 47-49.
Regarding claims 51, 60 and 69, these limitations are rejected on the same ground as the method of claim 46 above based on the omission of “and joint transmission configuration indication (TCI) state activation” (disclosed by Guan) as the difference from claim 46. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462